The third assignment of error concerns a line of questioning which I believe was deliberately designed to and did elicit the appellant's prior record of juvenile offenses. I, therefore, concur in Judge Bryant's reasoning and in his determination that it constituted prejudicial error.
The first assignment of error relates to the charge of contributory negligence. I believe the "two-issue" rule would make any error here nonprejudicial. However, since the case must be reversed, I concur with Judge Bryant in his determination that the charge was erroneous. For the same reason I concur in his determination on the eighth assignment. The testimony of the police officer was clearly hearsay, and cannot on the facts of record be brought within the res gestae. *Page 175